ATTORNEY GENERAL ROBERT HENRY HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR LEGAL ADVICE REGARDING THE PUBLICATION AND SALE OF THE SCHOOL LAWS OF OKLAHOMA PURSUANT TO 70 O.S. 3-107 [70-3-107] (1981). TITLE 70 O.S. 3-107 [70-3-107] PROVIDES THAT EVERY TWO (2) YEARS THE STATE SUPERINTENDENT SHALL CAUSE TO BE COMPILED AND PUBLISHED THE CURRENT SCHOOL LAWS IN FORCE ALONG WITH DECISIONS, ATTORNEY GENERAL OPINIONS AND SUCH OTHER INFORMATION AS THE STATE SUPERINTENDENT SHALL DEEM APPROPRIATE. THIS SECTION FURTHER REQUIRES THAT THE STATE SUPERINTENDENT PROVIDE COPIES TO ALL BOARDS OF EDUCATION AND OTHER PUBLIC OFFICIALS AS HE DEEMS APPROPRIATE.  IN MY OPINION, THIS BOOK COMES WITHIN THE DEFINITION OF A PUBLIC RECORD AS DEFINED BY 51 O.S. 24A.3 [51-24A.3](1) (1986) SINCE IT IS COMPILED OR CREATED BY THE STATE DEPARTMENT OF EDUCATION PURSUANT TO A LEGISLATIVE MANDATE. THEREFORE, I FEEL IT WOULD BE PROPER FOR THE STATE DEPARTMENT OF EDUCATION TO CHARGE THE ACTUAL COST PER COPY TO ANY PERSON OR ENTITY NOT STATUTORILY ENTITLED TO BE PROVIDED WITH FREE COPIES. I WOULD FURTHER SUGGEST THAT YOU PROVIDE FREE COPIES ONLY TO THE BOARDS OF EDUCATION AND TO PUBLIC OFFICIALS YOU DEEM APPROPRIATE. ALL OTHER PERSONS OR ENTITIES REQUESTING COPIES OF THE BOOK SHOULD BE CHARGED THE ACTUAL COST PER COPY.  I AM NOT CERTAIN INTO WHICH ACCOUNT OR FUND THESE MONIES SHOULD BE DEPOSITED. I BELIEVE THE OFFICE OF STATE FINANCE COULD BEST ADVISE YOU ON THIS MATTER.  (STEPHEN A. LAMIRAND)